Honorable Thomas S. Bishop
.Major General TexARNG
The Adjutant General of Texas
Austin, Texas
                           Opinion No. C- 85
                          Re:   Whether appropriations con-
                                tained In Senate Bill 1,
                                Acts of the 57th Legislature,
                                First Called Session, Chap-
                                ter 62, page 203, may be ex-
                                pended to purchase medals au-
                                thorked by Senate Bill 279,
                                Acts of the 58th Legislature,
Dear General Bishop:            Regular Session.
       Your request for an opinion reads as follows:
            "You are respectfully requested to
       give your opinion concerning the follow-
       ing specifically outlined matter.
            "Senate Bill 279 entitled 'Texas
       Code of Military Justice' passed the
       Texas Legislature and was signed by
       Governor Connally on May 3, 1963. The
       bill becomes law 90 days after the ad-
       journment of the Legislature.
            "Article 5789, Awards, Decorations
       and Medals of Senate Bill 2.19authorizes
       new State Medals to National Guardsmen
       of Texas. If the Texas Legislature ad-
       journs prior to June 1, 1963, can the new
       State Medals as authorized under Senate
       Bill 279 be purchased out of the current
       appropriations to the Adjutant General's
       Department."
       Item 9 of the appropriation to the Adjutant Gene-
ral's Department, contained in Senate Bill 1, Acts of
the 57th Legislature, First Called Session, Chapter 62,

                            -413-
                                                                .   -




Hon. Thornas'S.'Dj.shop,page 2 (C-05)


page 203, at page 252, reads as follows:
             "ADJUTANT GENERAL'S DEPARTMENT
                                         For the Years Ending
                                     August 31,       August 31,
                                        1962            1963
"Out of the General Revenue Fund


“9.   For purchase of medals and
      awards to National Guards-
      men as currently authorized
      by statute, resolution or
      orders by the Adjutant Gene-
      ral, the sum of                 $2,500         $2,500 "

       In construing the above-quoted appropriation, it was
held In Attorney General's Opinion WW-1330 (1962):
             "A literal construction of these
        provisions clearly show that the pro-
        visions of the appropriation to the Ad-
        jutant General's office for the purchase
        of service medals are in harmony with the
        statutory provisions which specify the
        powers and duties of the Adjutant General.
            "Therefore, It is our opinion that
       the Adjutant General has authority to pur-
       chase medals to be awarded to National
       Guardsmen of Texas out of the current ap-
       propriations to the Adjutant General's
       Department."
       Article 5789, Vernon's Civil Statutes, as amended by
Senate Bill 279, Acts of the 58th Legislature, Regular Ses-
sion, provides for the awarding of certain specified awards,
decorations and medals.
       Section 44 of Article III of the Constitution of Texas
provides:
             "The Legislature shall provide by
        law for the compensation of all officers,


                             -414-
Hon. Thomas S. Bishop, page 3 (c-85)

      servants, agents and public contractors,
      not provided for in this Constitution,
      but shall not grant extra ~compensatlon
      to any officer, agent, servant, or public
      contractors, after such public service
      shall have been performed or contract en-
      tered into, for the performance of the
      same; nor grant by appropriation or other-
      wise, any amount of money out of the Treas-
      ury of the State, to any individual, on a
      claim, real or pretended, when the same
       ~~~~~~~~~~~~~~""~~~~~~~~t~~~~~~d~~~-
       pre-existing law." (Emphasis added).
        This provision has been construed by the Courts of
this State to mean that the Les;;;ai;re cannot appropriate
State money to any Individual           at the very time ap-
propriation is made there is already in force some valid
law constituting the claim the appropriation Is made to pay
a legal and valid obligation of the state." Austin National
Bank V. Sheppard, 123 Tex. 272, 71 S.W.2d 242 (1934)    7Te
                                                        S
also Corsicana Cotton Mills v. Sheppard, 123 Tex. 352,
     2d 247 WI.       Fort Worth Cavalry Club v. Sheppard,
%g'Tex    339 83 S $ 2d bbC (1935). St t      Steck Company,
236 s.w: 2d 666 (~ex:Ci~.App. 1951: erzoz z;f.).
       In view of the foregoing, Senate Bill 279, approved
by the Governor May 3rd, 1963, cannot be pre-existing law
for an appropriation contained In the current Appropriation
Act which was enacted August 8th, 1961. Furthermore, the
language of Item 9 in the appropriation ending August 31,
1963, limits the expenditure for the purchase of medals and
awards currently authorized by statute, resolution or orders
by the Adjutant General, which does not include legislation
subsequent to the enactment of the Appropriation Bill. There-
fore, any awards, decorations or medals purchased pursuant
to the authority contained In Senate Bill 279 ,cannot be paid
out of Item 9 of the appropriation to the Adjutant General in
Senate Bill 1, Acts of the 57th Legislature, First Called Ses-
sion, Chapter 62, page 203, at page 252. Any medals purchas-
ed pursuant to Article 5793 prior to the effective date of
Senate Bill 279 may be purchased out of such appropriation.
Attorney General's Opinion No. WW-1330.
                         SUMMARY
            Senate Bill 279, approved by the


                            -415-
Hon. Thornas'S..Bishop, page,4 (CL851


            Governor May 3rd, 1963, Is not
            pre-existing law for the expendl-
            ture of monies appropriated in
            Senate Bill 1, Acts of the 57th
            Legislature, First Called Session,
            Chapter 62, page 203, enacted Aug-
            ust 8th, 1961. Austin National
            By" v. Shepp;gj.123 Tex. 272, 71
              W 2d 242 (1

                       Yours very truly,
                       WAGGONER CARR
                       Attorney General



                       “y iiitkZve?-
                           Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Cecil Rotsch
Pat Bailey
W. 0. Shultz
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                             -416-